Citation Nr: 0808772	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  99-05 282	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial rating for service-connected 
chronic obstructive pulmonary disease (COPD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2006, the 
Board remanded the above matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2006 remand, the RO was instructed to take 
appropriate action for the veteran to be scheduled for a VA 
examination, to include all appropriate studies, to assess 
the severity of his COPD.  The RO was instructed to take 
appropriate action so that the examiner reviewed the October 
1997 and January 1999 VA examination reports, and provided an 
interpretation of the findings, to include FEV-1 predicted, 
FEV-1/FVC, and DLCO (SB) measurements.  

Additional pulmonary function tests were duly conducted in 
June 2006.  However, the veteran's representative correctly 
points out that DLCO (SB) test results were not reported 
pursuant to the Board's remand directions.  The Board notes 
here that pertinent regulatory law regarding respiratory 
ratings was amended effective October 6, 2006.  According to 
38 C.F.R. § 4.96(d), if the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
test is not conducted, an evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO (SB) test would not be valid or useful in the particular 
case.  However, because the Board's remand direction calling 
for a DLCO (SB) test was prior to the change in the 
regulation, the Board must agree with the veteran's 
representative that such test must be conducted.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet.App. 268, 271 (1998).

The veteran's representative also argues that the RO 
incorrectly cited a June 2006 pulmonary function test finding 
for FEV1/FVC.  Specifically, the RO cited a test result of 81 
percent in the October 2007 supplemental statement of the 
case rather than the post-bronchodilator reading which 
appears to be 70 percent.  Clarification by the RO is 
appropriate.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  As 
this question is involved in the present appeal, and in light 
of this matter being remanded for additional development, the 
RO is instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if increased rating is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date. 

Furthermore, the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA notice letter 
should also be in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

2.  The RO should take action to have a 
DLCO (SB) test conducted, and the report 
of the test results should be associated 
with the claims file.

3.  The RO/AMC should then review the 
claims file with particular attention to 
the June 2006 pulmonary function tests 
and determine if a higher rating for COPD 
is warranted.  The RO should specifically 
discuss the June 2006 FEV1/FVC test 
results in terms of applicable rating 
criteria.  The appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007). 




